Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-17-2008

Hoffman v. Lincoln General Ins
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1333




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Hoffman v. Lincoln General Ins" (2008). 2008 Decisions. Paper 83.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/83


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
 ALD-31                                                   NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT


                                   No. 08-1333


                             HEATHER HOFFMAN,
                                                       Appellant
                                        v.

                      LINCOLN GENERAL INSURANCE;
                          LANCASTER COUNTY


                 On Appeal from the United States District Court
                     for the Eastern District of Pennsylvania
                          (D.C. Civil No. 2:07-cv-04254)
                 District Judge: Honorable James Knoll Gardner


     Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
     or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                               November 14, 2008

          Before: SLOVITER, FUENTES and JORDAN, Circuit Judges

                       (Opinion filed: December 17, 2008 )




                                    OPINION


PER CURIAM

    Heather Hoffman, proceeding pro se, appeals the order of the United States



                                        1
District Court for the Eastern District of Pennsylvania dismissing her amended complaint

as frivolous. We will dismiss the appeal pursuant to 28 U.S.C. § 1915(e)(2)(B).

       In October 2007, Hoffman initiated this action by filing a complaint and motion

for leave to proceed before the district court in forma pauperis. The complaint, which set

forth a clouded and disjointed set of facts seemingly centering around a car accident in

which she was involved, appeared to allege some form of civil rights violation. In

November 2007, the district court granted Hoffman leave to proceed in forma pauperis

but dismissed the complaint pursuant to 28 U.S.C. § 1915(e), with leave to file an

amended complaint that satisfied the pleading standards in Fed. R. Civ. P. 8(a).

       Hoffman filed an amended complaint in December 2007, alleging, inter alia, that

she was the “unfair victim of [a] [c]ivil [c]onspiracy, discrimination [a]nd clear

prejudice.” As with the original complaint, the amended complaint presented an unclear

set of facts and legal arguments, consisting of disjointed references to a number of events,

including but not limited to the car accident, a child custody proceeding, and a lawsuit she

brought against the attorney of her children’s father. The amended complaint sought an

award of ten million dollars, the reinstatement of Hoffman’s driver’s license, “termination

of order that is forcing me to report to probation from a case I proved I was not guilty of,”

and the return of her two children to her sole custody. On December 21, 2007, the

District Court dismissed the amended complaint as frivolous pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i). Hoffman timely appealed the ruling to this Court.



                                              2
       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291, and exercise

plenary review over the District Court’s legal conclusions. Cradle v. United States ex rel.

Miner, 290 F.3d 536, 538 (3d Cir. 2002) (per curiam). Because we have granted

Hoffman in forma pauperis status pursuant to 28 U.S.C. § 1915, we review this appeal for

possible dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B). We will dismiss an appeal

under § 1915(e) if it lacks an arguable basis in fact or law. Neitzke v. Williams, 490 U.S.
319, 325 (1989).

       The District Court correctly dismissed Hoffman’s claim under § 1915(e)(2)(B), as

her claim lacked an arguable basis in fact or law. Although a complaint need not provide

detailed factual allegations to state a claim for relief, the Supreme Court has held that a

complaint’s “[f]actual allegations must be enough to raise a right to relief above the

speculative level.” See Bell Atl. Corp. v. Twombly, 127 S. Ct. 1955, 1964-65 (2007); see

also Phillips v. County of Allegheny, 515 F.3d 224, 234 (3d Cir. 2008) (declining to limit

Twombly to antitrust context). Hoffman did not meet this threshold, as her allegations

failed to articulate a discernable legal theory that could possibly entitle her to relief. Her

amended complaint, much like the original complaint, confusingly jumped from one

statement to the next without making clear how the various events referenced were

related to any conduct of the named defendants or relevant to her undeveloped claims of

civil conspiracy and discrimination. Despite our best efforts to liberally construe

Hoffman’s amended complaint, see Alston v. Parker, 363 F.3d 229, 234 (3d Cir. 2004),



                                               3
the lack of coherency in her arguments rendered her claim indisputably meritless.

      Accordingly, we will dismiss Hoffman’s appeal pursuant to 28 U.S.C.

§ 1915(e)(2)(B).




                                         4